UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8037


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP TYRONE MORRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00004-RLV-20)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Tyrone Morrison, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip Tyrone Morrison appeals the district court’s

order    denying   relief      on    his   motion      seeking      a     reduction     of

sentence under 18 U.S.C. § 3582 (2006).                    We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                        United States v.

Morrison, No. 5:03-cr-00004-RLV-20 (W.D.N.C. Oct. 31, 2012).                            We

deny     Morrison’s   motion        to   appoint       counsel      and       to   suspend

briefing and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument       would    not   aid       the    decisional

process.



                                                                                   AFFIRMED




                                           2